Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 2-5 and 7-20 are allowed.
The closest prior art, Gupta et al. (US Pub. 2020/0241762), discloses “combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and other storage devices in the group of storage devices than the at least one capacity promotion set”. 
However, the prior art differs from the present invention because the prior art fails to disclose “forming a plurality of groups of candidate sets by combining each of the at least one capacity promotion set with the other storage devices in the group of storage devices than the at least one capacity promotion set, each of the groups of candidate sets comprising the first number of candidate sets; determining an effective capacity of each of the groups of candidate sets; and determining one of the plurality of groups of candidate sets that has a maximum effective capacity as the first number of sets” in combination with other claimed features.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 identifies the distinct features “combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and other storage devices in the group of storage devices than the at least one capacity promotion set; wherein forming the first number of sets comprises: forming a plurality of groups of candidate sets by combining each of the at least one capacity promotion set with the other storage devices in the group of storage devices than the at least one capacity promotion set, each of the groups of candidate sets comprising the first number of candidate sets; determining an effective capacity of each of the groups of candidate sets; and determining one of the plurality of groups of candidate sets that has a maximum effective capacity as the first number of sets", which are not taught or suggested by the prior art of records. 
Independent Claim 4 identifies the distinct features “combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and other storage devices in the group of storage devices than the at least one capacity promotion set; wherein: the group of storage devices at least comprises a first subgroup of storage devices having a first physical capacity and a second subgroup of storage devices having a second physical capacity, the first physical capacity being different from the second physical capacity; and selecting the at least one capacity promotion set from the group of storage devices comprises: for each of the first subgroup of storage devices and the second subgroup of storage devices, in response to a number of storage devices in a respective subgroup of storage devices being above the second number, selecting the second number of storage devices from the respective subgroup of storage devices as one of the at least one capacity promotion set", which are not taught or suggested by the prior art of records. 
Independent Claim 7 identifies the distinct features “at least one processor; and a memory coupled to the processor, the memory storing computer programs which, when executed by the processor, cause the electronic device to perform acts comprising: combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and other storage devices in the group of storage devices than the at least one capacity promotion set; wherein forming the first number of sets comprises: forming a plurality of groups of candidate sets by combining each of the at least one capacity promotion set with the other storage devices in the group of storage devices than the at least one capacity promotion set, each of the groups of candidate sets comprising the first number of candidate sets; determining an effective capacity of each of the groups of candidate sets; and determining one of the plurality of groups of candidate sets that has a maximum effective capacity as the first number of sets", which are not taught or suggested by the prior art of records. 
Independent Claim 9 identifies the distinct features “at least one processor; and a memory coupled to the processor, the memory storing computer programs which, when executed by the processor, cause the electronic device to perform acts comprising: combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and other storage devices in the group of storage devices than the at least one capacity promotion set; wherein: the group of storage devices at least comprises a first subgroup of storage devices having a first physical capacity and a second subgroup of storage devices having a second physical capacity, the first physical capacity being different from the second physical capacity; and selecting the at least one capacity promotion set from the group of storage devices comprises: for each of the first subgroup of storage devices and the second subgroup of storage devices, in response to a number of storage devices in a respective subgroup of storage devices being above the second number, selecting the second number of storage devices from the respective subgroup of storage devices as one of the at least one capacity promotion set", which are not taught or suggested by the prior art of records. 
Independent Claim 11 identifies the distinct features “combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and storage devices in the group of storage devices other than the at least one capacity promotion set. wherein forming the first number of sets comprises: forming a plurality of groups of candidate sets by combining each of the at least one capacity promotion set with the other storage devices in the group of storage devices than the at least one capacity promotion set, each of the groups of candidate sets comprising the first number of candidate sets; determining an effective capacity of each of the groups of candidate sets; and determining one of the plurality of groups of candidate sets that has a maximum effective capacity as the first number of sets", which are not taught or suggested by the prior art of records. 
Independent Claim 19 identifies the distinct features “combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices; determining a first number of sets of storage devices based on a number of the storage devices in the group and a threshold number of storage devices to be divided into each of the sets, the number of the storage devices being greater than the threshold number; selecting at least one capacity promotion set from the group of storage devices, each of the at least one capacity promotion set comprising a second number of storage devices having a same physical capacity, the second number being equal to a sum of a width of the redundant array of independent disks and a number of storage devices in each of the sets that are reserved; and forming the first number of sets by combining each of the at least one capacity promotion set and storage devices in the group of storage devices other than the at least one capacity promotion set; wherein: the group of storage devices at least comprises a first subgroup of storage devices having a first physical capacity and a second subgroup of storage devices having a second physical capacity, the first physical capacity being different from the second physical capacity; and selecting the at least one capacity promotion set from the group of storage devices comprises: for each of the first subgroup of storage devices and the second subgroup of storage devices, in response to a number of storage devices in a respective subgroup of storage devices being above the second number, selecting the second number of storage devices from the respective subgroup of storage devices as one of the at least one capacity promotion set", which are not taught or suggested by the prior art of records. 
Claims 2-5 and 7-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-5 and 7-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/YONG J CHOE/Primary Examiner, Art Unit 2135